  Case 2:19-cv-09506-LDW Document 24 Filed 05/08/20 Page 1 of 4 PageID: 115



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  M.K., a Minor, by His Parents, O.K.,             Civil Action No.
  and M.K., Individually, Complainants,
                                                   19-9506 (LDW)
                  Plaintiffs,

  v.                                               OPINION AND ORDER

  STATE OF NEW JERSEY,
  DEPARTMENT OF EDUCATION,
  MONTCLAIR, NEW JERSEY
  SCHOOL DISTRICT, MONTCLAIR,
  NEW JERSEY BOARD OF
  EDUCATION, SUPERINTENDENT
  OF MONTCLAIR SCHOOL
  DISTRICT, ONIKA BURROWES and
  DOES 1-100,

                  Defendants.


LEDA DUNN WETTRE, United States Magistrate Judge

       This matter comes before the Court based on plaintiffs’ failure to respond to the Court’s

April 2, 2020 Order to Show Cause why this action should not be dismissed for failure to prosecute.

(ECF No. 23). The parties have consented to Magistrate Judge jurisdiction. (ECF No. 18). For

the reasons set forth herein, this case is DISMISSED WITHOUT PREJUDICE.

                                        BACKGROUND

       Plaintiff M.K., a minor, and his parents bring this action under 42 U.S.C. § 1983 for alleged

violations of M.K.’s constitutional rights and state law while he was a student in the Montclair

School District. (ECF No. 1). In April 2019, shortly after defendants removed the action to this

Court, the parties informed the Court that a settlement in principle had been reached between

plaintiffs and defendants Montclair Board of Education and Onika Burrowes. (ECF No. 5). The
  Case 2:19-cv-09506-LDW Document 24 Filed 05/08/20 Page 2 of 4 PageID: 116



claims against defendant State of New Jersey were disposed of separately; the Court granted its

motion to dismiss, which plaintiffs had not opposed. (ECF No. 10).

       In November 2019, the Montclair defendants and plaintiffs requested that the Court

conduct a reasonableness or “friendly” hearing to approve the settlement agreement, which was

necessary because M.K. is a minor. (ECF No. 11). See R. 4:44-3 (instructing that settlement of

minor’s claim requires court to “determine whether the settlement is fair and reasonable as to its

amount and terms”); see also Impink v. Reynes, 396 N.J. Super. 553 (App. Div. 2007) (same).

Courts assess at such a hearing “whether the proffered settlement is commensurate with the settling

defendant's liability and, if so, whether it adequately compensates the [minor] for his past, present

and future losses attributable to that defendant.” Riemer v. St. Clare's Riverside Med. Ctr., 300

N.J. Super. 101, 111 (App. Div. 1997). If the Court is not satisfied that the settlement terms are

fair and reasonable to the minor, it may reject the settlement or propose revisions that would

address its concerns. Impink, 396 N.J. Super. at 562.

       In reviewing the parties’ proposed settlement prior to the friendly hearing then scheduled

for January 10, 2020, the Court noted that the proposed terms raised several issues as to the fairness

of the settlement to the minor. These included, inter alia, that the settlement agreement proposed

that the settlement payment go entirely to M.K.’s parents, rather than providing for the funds to be

placed in trust for M.K. Accordingly, the Court converted the January 10, 2020 hearing to a

conference with counsel, at which the Court explained its concerns with the settlement as proposed

and plaintiffs’ counsel agreed to revise the settlement terms to address these concerns.

       As detailed in the Order to Show Cause dated April 2, 2020, plaintiffs’ counsel never

submitted revised settlement papers and has failed to appear for the multiple telephone conferences

the Court has scheduled to inquire as to the status of the settlement. (ECF No. 23). Nor did he



                                                  2
  Case 2:19-cv-09506-LDW Document 24 Filed 05/08/20 Page 3 of 4 PageID: 117



respond in any fashion to the April 2, 2020 Order To Show Cause. The Court has received no

communication from plaintiffs’ counsel since the January 10, 2020 telephonic conference.

                                             ANALYSIS

        The Federal Rules of Civil Procedure authorize the Court to impose sanctions, including

dismissal, if a party “fails to failure to appear at a scheduling or pretrial conference,” “fails to obey

a scheduling or other pretrial order,” or fails to prosecute a case. Fed. R. Civ. P. 16(f)(1)(A),

16(f)(1)(C); see also Fed. R. Civ. P. 37(b)(2), 41(b).

        In Poulis v. State Farm Fire and Casualty Company, the Third Circuit identified six factors

that courts should balance when deciding whether to sanction a party by curtailing the right to

proceed with or defend against a claim. 747 F.2d 863, 868 (3d Cir. 1984). The Poulis factors are:

        (1) [t]he extent of the party’s personal responsibility; (2) the prejudice to the
        adversary caused by the failure to meet scheduling orders and respond to discovery;
        (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney was
        willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
        entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
        or defense.

Id. (emphasis omitted); see also Hogan v. Raymond Corp., 536 F. App’x 207, 212 & n.5 (3d Cir.

2013) (per curiam); Knoll v. City of Allentown, 707 F.3d 406, 409 n.2 (3d Cir. 2013). No single

Poulis factor is determinative, and dismissal may be appropriate even if some of the factors are

not met. See Hogan, 536 F. App’x at 212; Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992).

“If a Court finds dismissal appropriate under Poulis, it may dismiss an action sua sponte, pursuant

to its inherent powers and Federal Rule of Civil Procedure 41(b).” C-Pod Inmates of Middlesex

Cty. Adult Corr. Ctr. v. Middlesex Cty., Civ. A. No. 15-7920, 2018 WL 4006809, at *4 (D.N.J.

July 31, 2018) (citing Iseley v. Bitner, 216 F. App’x 252, 254-55 (3d Cir. 2007)).

        Given plaintiffs’ counsel’s failure to communicate with the Court at all since January 10,

2020, and given his failure to submit revised settlement papers addressing the fairness of the

                                                   3
  Case 2:19-cv-09506-LDW Document 24 Filed 05/08/20 Page 4 of 4 PageID: 118



settlement to M.K., the Court is unable to approve the settlement or to otherwise move this case

forward. The Court’s Order that plaintiffs show cause by April 30, 2020 why this action should

not be dismissed for failure to prosecute was met with similar silence. It appears that plaintiffs

have elected to abandon finalizing the settlement through a friendly hearing; further entreating

plaintiffs to communicate with the Court in order to consummate settlement appears futile.

Dismissal with prejudice of this action, however, seems unduly unfair to the minor plaintiff, whose

claims would be lost irretrievably due to the inaction of the adults charged with safeguarding his

rights. Therefore, balancing the Poulis factors, the Court determines that the proper resolution is

to dismiss this action without prejudice for failure to prosecute and comply with the Court's orders.

                                         CONCLUSION

       For the reasons stated above, it is hereby ordered that this case is DISMISSED

WITHOUT PREJUDICE. This matter shall be marked closed.


Dated: May 8, 2020

                                                s/ Leda Dunn Wettre
                                               Hon. Leda Dunn Wettre
                                               United States Magistrate Judge




                                                 4
